Citation Nr: 0508905	
Decision Date: 03/24/05    Archive Date: 04/01/05

DOCKET NO.  02-09 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to special monthly compensation (SMC) under 
38 U.S.C.A. § 1114(s) (West 2002).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel




INTRODUCTION

The veteran served on active duty from November 1972 to June 
1975.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  This matter was previously before the Board 
in March 2004 at which time it was remanded to the RO for 
further development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The RO last reviewed the issue on appeal in October 2004 at 
which time it issued the veteran a supplemental statement of 
the case (SSOC).  However, following the RO's December 2004 
recertification of the appeal to the Board, in February 2005, 
additional evidence was submitted to the Board by the 
veteran's representative.  This evidence includes a September 
2004 medical report from the VA Chief of Rheumatology that is 
pertinent to this appeal.  As the veteran did not include a 
written waiver of review of the new evidence by the RO, the 
evidence must be reviewed by the RO in the first instance.  
See Disabled American Veterans (DAV) v. Secretary of Veterans 
Affair, 327 F. 3d 1339 (Fed. Cir. 2003). 

In addition, the veteran's representative requested in 
writing in February 2005 that the veteran be afforded a new 
examination to assess the severity of his ankylosis 
spondylitis.  He noted that it had been several years since 
the veteran was last examined (in October 2001) and indicated 
that the veteran's condition had worsened.  The veteran's 
current evaluations include a 60 percent rating for ankylosis 
spondylitis, right hip; 40 percent ratings each for ankylosis 
spondylitis of the cervical and lumbosacral spines; and 10 
percent ratings each for ankylosis spondylitis of the 
thoracic spine and left hip.  As the Board pointed out in its 
March 2004 remand, contentions regarding increased ratings 
are significant because if the veteran is found to be at a 
100 percent rating for one disability and has another 
disability rated at 60 percent, he would meet the criteria 
for SMC under 38 U.S.C.A. § 1114(s).  Accordingly, the 
veteran should be afforded a new examination.  See 
38 U.S.C.A. § 5103A(d); VAOPGCPREC 11-95 (1995).  

Lastly, the veteran's representative requested in September 
2004 that additional treatment reports and specialty reports 
from the Audie L. Murphy VA Medical Center and University 
Health Science Center be obtained in further support of the 
veteran's claim.  Consequently, an attempt should be made to 
obtain any outstanding medical records.  See 38 U.S.C.A 
§ 5103A(c).  

Based on the foregoing, this matter is REMANDED for the 
following actions:

1.  The RO should obtain all outstanding 
medical records that pertain to treatment 
for the ankylosis spondylitis at the 
Audie L. Murphy VA Medical Center and 
University Health Science Center from 
October 2004.

2.  The veteran should then be scheduled 
for an appropriate VA examination to 
ascertain the current severity of his 
service-connected ankylosis spondylitis 
of his hips and spine.  The claims file 
must be made available to the examiner(s) 
for review in connection with the 
examination(s).  All examination findings 
should be clearly reported to allow for 
evaluation under applicable VA rating 
criteria.  The examination(s) should 
include range of motion testing with 
special consideration as to whether or 
not there is additional functional loss 
due to pain, weakness, fatigue and 
incoordination.  If possible, any such 
additional functional loss should be 
expressed in degrees of additional 
limitation of motion.  
	
3.  After completion of the above and any 
additional development of the evidence 
that the RO may deem necessary, the RO 
should review the expanded record in 
light of all pertinent laws and 
regulations and determine if the 
veteran's claim for special monthly 
compensation (SMC) under 38 U.S.C.A. 
§ 1114(s) can be granted.  The veteran 
and his representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further appellate review.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


